Jeffrey W. Robinson
Laura C. Dulic
Ashburn & Mason, P.C.
1227 West 9th Avenue, Suite 200
Anchorage, Alaska 99501
Telephone: (907) 276-4331
Fax: (907) 277-8235
jeffrey@anchorlaw.com
laura@anchorlaw.com

Attorneys for Defendant Kelly Keays


                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

CONOCOPHILLIPS ALASKA, INC.

             Plaintiff,

      vs.

FORREST WRIGHT; AMANDA                     Case No.: 3:19-cv-00311-SLG
WRIGHT; NATHAN KEAYS; KELLY
KEAYS; ECO EDGE ARMORING, LLC;
DAVID BENEFIELD; WRIGHT
CAPITAL INVESTMENTS, LLC; and
DB OILFIELD SUPPORT SERVICES,

             Defendants.

                           NOTICE OF COMPLIANCE

      Defendant Kelly Keays, by and through counsel Ashburn & Mason P.C., hereby

provides Notice of Compliance with the Court’s December 26, 2019 Order Granting

Stipulation [33], in which she was ordered to produce bank statements from April 2019

through December 2019 from her Wells Fargo checking account (xx0051) and Wells




        Case 3:19-cv-00311-SLG Document 34 Filed 12/26/19 Page 1 of 3
Fargo Money Market Savings Account (xx4507) within three business days of the date of

the Order.

        Undersigned counsel served counsel served Plaintiff with the required bank

statements via email on December 26, 2019.



                                                    ASHBURN & MASON, P.C.
                                                    Attorneys for Kelly Keays


DATED: 12/26/19                            By:      s/ Jeffrey W. Robinson
                                                    JEFFREY W. ROBINSON
                                                    Alaska Bar No. 0805038

                                           By:      s/ Laura C. Dulic
                                                    LAURA C. DULIC
                                                    Alaska Bar No. 1305013




CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on December 26, 2019, a copy of the foregoing was served
electronically through the CM/ECF system on the following:

Donna M. Meyers
Timothy J. Lamb
Delaney Wiles
1007 West 3rd Avenue, Suite 300
Anchorage, Alaska 99501
907-279-3581
Fax: 907-277-1331
dmm@delaneywiles.ocm
tjl@delaneywiles.com

NOTICE OF COMPLIANCE
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 2 of 3

           Case 3:19-cv-00311-SLG Document 34 Filed 12/26/19 Page 2 of 3
Phillip Paul Weidner
Phillip Paul Weidner & Associates, APC
943 West Sixth Avenue, Suite 300
Anchorage, Alaska 99501
907-276-1200
Fax: 907-278-6571
phillipweidner@weidnerjustice.com



ASHBURN & MASON, P.C.

By:     s/Jeffrey W. Robinson
        JEFFREY W. ROBINSON

By:     s/Laura C. Dulic
        LAURA C. DULIC




NOTICE OF COMPLIANCE
ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case no. 3:19-cv-311-SLG   Page 3 of 3

           Case 3:19-cv-00311-SLG Document 34 Filed 12/26/19 Page 3 of 3
